DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.  Paragraph [0021] last line refers to a variation range of the difference between each of the N sample value(s) and a baseline capacitance value could be randomly between +-10~+-30. It is not clear to what these numbers refer, i.e. a capacitance value, a relative capacitance value, a percentage, or other.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160132296 A1, Park (hereinafter “Park”).


a sampling circuit configured to sample N voltage(s) of N capacitor(s) according to a clock signal and thereby generate N sample value(s), in which the N is a positive integer (fig 24-20, fig 22-20 including fig 23-1600 for sampling circuit with SCLK for clock signal, [0111-0113], Fig 20,  fig 24-111, to 11N for N capacitors, output node Fig 20-116 is voltage across capacitor); and 
a random number generating circuit configured to generate a random number according to at least a part of the N sample value(s) (Fig 24-1720 for random number generating circuit, [0133-0135]).

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Park teaches the following:
wherein the N capacitor(s) is/are N parasitic capacitor(s) ([0008], [0115 – 0118], [0066] parasitic capacitance based on dielectric, and positions of electrodes, which vary by SRAM cell).

Claims 13-14 are directed to a method that would be practiced by the apparatus of claims 1-2 respectively.  All steps recited in the method of claims 13-14 are performed by the apparatus of claims 1-2 respectively.  The claim 1-2 analysis applies equally to claims 13-14 respectively.

Regarding claim 16, in addition to the teachings addressed in the claim 13 analysis, Park teaches outputting the N sample value(s) to at least one of a random .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 20190303105 A1 Pitu, (hereinafter “Pitu”).

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis, Park discloses sampling a voltage across a capacitor (Fig 20, fig 22), but does not explicitly disclose the charging, sampling discharging details with respect to the sampling.  However in the same field of endeavor Pitu discloses a similar true random number generating circuit that samples the voltage across a circuit including a capacitor (fig 1, fig 2):
the sampling circuit executes following steps according to the clock signal:
charging a present capacitor of the N capacitor(s) during a first level of the clock signal (fig 2 first level being Vcc, charging shown); 

discharging the present capacitor during the second level of the clock signal (fig 2 second level being 0, discharging shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date to clock the sampling circuit of Park according to the clock, sampling disclosed by Pitu.  It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way.  MPEP 2141.III.C.

Claim 15 is directed to a method that would be practiced by the apparatus of claim 3.  All steps recited in the method of claim 15 are performed by the apparatus of claim 3.  The claim 3 analysis applies equally to claim 15.

Claims 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 9477443 B1 Belinski, (hereinafter “Belinski”) in view of Burr-Brown from Texas Instruments, ADS805 datasheet, texas instruments, 2002 (hereinafter “ADS805”).

Regarding claim 6, in addition to the teachings addressed in the claim 1 analysis, Park discloses a circuit configured to convert the N voltage(s) of the N capacitor(s) into N sample value(s) (fig 20 voltage across capacitor 111 is output at 116, that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the ADC of Belinski for the sampling circuit of Park.  Both the ADC of Belinski and the sampling circuit of Park perform the same function.   It is obvious to one of ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable results.  MPEP 2141.III.C.
Park in view of Belinski discloses an analog-to-digital converter configured to convert the N voltage(s) of the N capacitor(s) into the N sample value(s), but does not explicitly disclose a current source configured to provide at least one sampling current for charging the N capacitor(s).  However in the same field of endeavor, ADS805 discloses the specifications of an analog-to-digital converter, which discloses the ADC including a current source (p. 8 bias current driving the analog input to the ADC).  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the ADC of Park in view of Belinski using the ADC disclosed by ADS805.  It is obvious to one of ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable results.  MPEP 2141.III.C.

.

Claims 7, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 6195669 B1 Onodera et al., (hereinafter “Onodera”) .

Regarding claim 7, in addition to the teachings addressed in the claim 1 analysis, Park teaches the following:
a data processing circuit configured to process some or all of the at least a part of the N sample value(s) with a predetermined algorithm and thereby generate the random number ([0135], Park discloses two algorithms, sequential, and random output order). 
	Park further discloses an input/output unit that received the N sample values (fig 21-201), but does not explicitly disclose the structure of the input/output unit being a buffer circuit.  However in the same field of endeavor Onodera discloses a similar true random number generating circuit that samples a noise source at an analog to digital converter and outputs to a buffer circuit configured to temporarily keep sample values (fig 9 502, col 11 line 24-35, comprising a processor that includes a buffer that receives).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the buffer of Onodera for the input/output unit of Park.  It is obvious to one of ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable results.  MPEP 2141.III.C.

Regarding claim 12, Park in view of Onodera teach the claim 7 limitations.  Further Onodera discloses the buffer circuit includes a first-in-first-out buffer (col 11 line 24-35).

Claim 18 is directed to a method that would be practiced by the apparatus of claim 7.  All steps recited in the method of claim 18 are performed by the apparatus of claim 7.  The claim 7 analysis applies equally to claim 18.

Allowable Subject Matter
Claims 4-5, 8-11, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Applicant claims an apparatus, and methods of a true random number generator.  
The apparatus as in claim 1 comprises a sampling circuit configured to sample N voltage(s) of N capacitor(s) according to a clock signal and thereby generate N sample value(s), in which the N is a positive integer; and a random number generating circuit configured to generate a random number according to at least a part of the N sample value(s).
The apparatus as in claim 4 further comprising including claim 1: a storage circuit configured to provide at least one parameter initial value for the random number 
The apparatus as in claim 5 further comprising including claim 1, an arbitrator electrically coupled between the sampling circuit and the random number generating circuit and configured to output the N sample value(s) to at least one of the random number generating circuit and an external circuit.
The apparatus as in claim 8 wherein the claim 1 random number generator circuit includes a noise monitoring circuit configured to determine whether the N sample value(s) is/are valid according to a noise threshold and baseline capacitance of the N capacitor(s); and an abnormity detecting circuit configured to determine whether the N sample value(s) is/are in a regular circumstance according to a predetermined analyzing condition.
The apparatus as in claim 11 wherein the claim 1 random number generator circuit includes a self-calibrating circuit configured to determine whether to update a baseline capacitance value of a present capacitor of the N capacitor(s) according to a present sample value of the N sample value(s) and the baseline capacitance value of the present capacitor.
The reasons for indicating allowable subject matter include specific limitations of dependent claims wherein the following claim elements in combination with the remaining elements were not found in the prior art or record.  With respect to claim 4 prior art was not found for a storage circuit configured to provide at least one parameter initial value for the random number generating circuit, wherein the initial values are of the random number generator of claim 1.  With respect to claim 5, prior art was not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182